In a proceeding under article 78 by a corporation to compel its bookkeeper, Milton Fine, who is also one of its directors, to deliver to it the corporate books and records, said Milton Fine appeals from an order of the Supreme Court, Kings County, dated February 23, 1962, which directed him forthwith to turn over to petitioner, Thrift Town Brooklyn Corp., at its principal place of business, located at 810 Pennsylvania Avenue, in the Borough of Brooklyn, City of New York, certain enumerated corporate books and papers eoneededly in his possession at 918 East 51st Street, in said borough. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.